Citation Nr: 1643237	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

4.  Entitlement to an initial rating in excess of 30 percent for eczema and lipomas of the arms, legs, back, and stomach, to include the question of entitlement to a separate, compensable rating for lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied claims for service connection for GERD, a respiratory disability and hypertension, and granted service connection for lipomas of the left arm, left lower extremity, right lower extremity, back, stomach, and right arm, assigning separate, noncompensable ratings for each such area of the body, effective from November 3, 2006 (the date of receipt of the claim for service connection).  During the pendency of the appeal, in a September 2009 rating decision, the RO assigned a single 30 percent rating for lipomas of the arms, legs, back, and stomach effective November 3, 2006.  And, in a November 2012 rating action, the RO granted service connection for eczema, combined this disability with lipomas of the arms, legs, back, and stomach, and continued with the 30 percent rating assigned effective from November 3, 2006. 

Because the appeal with respect to the rating assigned for the service connected skin disability arose from disagreement with the initial rating assigned following the award of service connection for such disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 30 percent rating for service connected skin disability, inasmuch as higher ratings for skin disability are assignable, and the Veteran is presumed to seek the maximum available benefit for a disability, the matter of a higher rating for skin disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veteran's Law Judge at the RO; a transcript of the hearing is of record. 

In December 2013, the Board remanded the claims referenced above and as listed on the title page.  After accomplishing further action,  the agency of original jurisdiction (AOJ)  continued to deny the claims on appeal (as reflected in an March 2014 supplemental SOC (SSOC)), and returned the matters to the Board..

In December 2015, the Board again  remanded the claims  for compliance with the terms of the  prior remand, and further development.  After accomplishing further action,  the AOJ continued to deny the claims on appeal (as reflected in an May 2016 supplemental SOC (SSOC), and returned the matters to the Board.

In August 2016, the Vice Chairman, sua sponte, advanced  this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.   



REMAND

Unfortunately, the Board finds that further AOJ action in this appeals  is warranted, even though such will, regrettably, further delay an appellate decision on these  matters.

As noted in the Introduction above, the Board had initially remanded the claims for service connection for GERD, a respiratory disability, and hypertension in 2013.  Specifically, with respect to the claims for service connection for GERD and a respiratory disability, it was determined that examination of the Veteran was necessary to determine the likelihood that these claimed disabilities were related to service, to include his presumed in-service exposure to herbicides.  Regarding the Veteran's claimed hypertension, the Board concluded that the medical evidence already developed was inadequate and that an additional opinion was necessary to address whether the Veteran's hypertension may be related to his in-service exposure to herbicides and to consider the likelihood that his hypertension was manifest to a compensable degree within a year of discharge from service.  

Etiology opinions were obtained in January 2014.  As regards the Veteran's hypertension, the VA examiner noted hypertension had been diagnosed in1972 and then opined that the Veteran's essential hypertension is less likely than not caused by his military service.  As rationale for that opinion, the examiner stated that eh Veteran STRs contained no documentation of elevation in blood pressure of treatment for hypertension while in service.  As regards to the likelihood that the Veteran's hypertension is attributable to his in-service exposure to herbicides, the examiner stated that hypertension is not a presumptive condition and that more study and research needs to be completed.

As regards  the Veteran's claimed respiratory condition, the examiner indicated that the Veteran had been diagnosed as having any specific respiratory disorder, but that he had suffered from allergic rhinitis.  The examiner then opined that the Veteran's allergic rhinitis is less likely than caused by his exposure to herbicides, noting that allergic rhinitis is not a presumptive condition.

As regards  the Veteran's GERD, the VA examiner opined that it was less likely than not that the Veteran's military service, noting that the Veteran's STRs contained no documentation of treatment for, or symptoms related to, GERD.  The examiner also opined that GERD was not caused by or related to herbicide exposure, stating that GERD is not a condition presumptively linked to herbicide exposure and that more study and research needs to be completed.  

In its December 2015 action, the Board determined that the opinions proffered by the VA clinician in January 2014 with respect to the claims for service connection for GERD, hypertension, and a respiratory disorder did not comply with the terms of the Board's 2013 remand.  Specifically, the Board found that the VA clinician failed to specifically document consideration of the lay assertions submitted in support of the Veteran's claims, to include statements related to the continuity of symptoms from service to the present time.  The Board thus again remanded the matters to obtain addendum opinions that considered and discussed the lay evidence of record.

Addendum opinions were obtained in April 2016.  A review of the addendum opinion report shows that the VA clinician merely restated her previous opinion with respect to the Veteran's claimed GERD and respiratory disability.  As regards to the Veteran's hypertension, the clinician again restated the previous opinion, adding only that a blood pressure reading of 138/88 was unremarkable and within normal limits.  

Upon review of the addendum opinions obtained on remand, the Board finds it necessary to again remand the claims of service connection for GERD, a respiratory disability, and hypertension for additional development, as the opinions obtained on remand are mere recitations of the opinions previously found to be inadequate and/or do not comply fully with the terms of the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Specifically, the VA clinician provided no discussion of the lay evidence of record pertaining to the onset and continuity of symptoms, nor did she indicate why such evidence does not support the Veteran's claims for service connection.  Notably, during his July 2013 hearing, the Veteran testified that during service, he began to have problems swallowing, and that he was then diagnosed as having GERD within a few years of discharge from service.  Regarding his claimed respiratory condition, the Veteran reported suffering from sinusitis/allergic rhinitis, and stated his belief that it was 

Moreover, the VA clinician has not provided an opinion as to the likelihood that the Veteran's allergic rhinitis is directly attributable to service and the only rationale for her opinion that the Veteran's hypertension and/or GERD is less likely than not related to service is the lack of documentation in his STRs.  As pointed out by the Board in its 2015 action, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the lay evidence of record and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  As such, further medical opinion in connection with these claims is warranted.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

As regards to the issue of entitlement to an initial rating in excess of 30 percent for eczema and lipomas of the arms, legs, back, and stomach, in its December 2013 action, the Board noted that the Veteran's wife had testified that the service-connected lipomas (described as "tumors" during the hearing) resulted in "a lot of pain" and otherwise resulted in disability that should be rated separately from the disability associated with his service connected eczema.  The Board determined that because the RO had not addressed that contention, remand was required for it do so in the first instance.  The Board also instructed the AOJ to schedule the Veteran for another VA dermatology examination to obtain additional clinical findings and/opinion to aid in determining whether a separate rating for lipomas is warranted.  

The requested development was not accomplished on remand and in its December 2015 action, the Board again remanded the matter for the Veteran to be scheduled for a VA dermatology examination and for the AOJ to determine whether a separate rating for lipomas is warranted.  As to the examination to be afforded on remand, the Board instructed that the examiner was to specify all symptoms and functional impairment associated with the skin.  In particular, the examiner was to specifically indicate whether there is symptomatology, to include pain, resulting from the Veteran's lipomas that is separate and distinct from that associated with eczema.  The Board also instructed the examiner to document consideration of the Mayo Clinic extract referenced in the October 2015 brief by the Veteran's representative.  

A dermatology examination was conducted in April 2016.  The examiner noted the Veteran's diagnoses of eczema and lipoma and the Veteran's lay assertions that he continues to experience a rash, blisters, and pruritus on his legs and hands, with flare-ups occurring twice a month or every other month depending on the season.  The Veteran also reported the presence of fatty deposits located on the abdomen and back.  He reported that the lesions have been increasing in size and number since service and that they are painful.  

Physical examination of the Veteran failed to reveal any visible skin condition.  Regarding the functional impact of the Veteran's skin conditions, the examiner recorded the Veteran's assertions that if he develops rash/blisters on his feet, it is difficult for him to put shoes on and to even walk.  The Veteran also reported that the lipomas on the posterior trunk cause discomfort and pain while walking and that the chest and abdomen lipomas cause discomfort as well, especially with lifting.  The examiner also noted the Veteran's use of topical medication for treatment of his dermatitis/eczema, indicating constant or near-constant use of hydrocortisone in the previous 12 months.  

The record contains a separate addendum containing additional notes taken during the examination.  The examiner noted that the Veteran had been seen in dermatology at the Hine VAMC in March 2013, at which time he was instructed to treat his skin condition with cool compresses and was given a prescription for Lamisil.  It was noted that the current severity of the Veteran's skin condition was low, as was the current severity of his lipomas.  Notably, nowhere in either report did the examiner document consideration of the Mayo Clinic extract referenced by the Veteran's representative, as instructed to do so by the Board in its December 2015 remand.

In readjudicating the claim for increase, the Appeals Management Center (AMC) discussed the report of the April 2016 VA examination and also noted that the Veteran's VA treatment records revealed the presence of benign skin neoplasms.  The evidence of record does not show that your eczema and lipomas of the arms, legs, back and stomach have worsened sufficient to warrant an increased evaluation at any time or a separate compensable rating for lipomas.

In the instant case, the Veteran's service-connected skin condition is evaluated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under DC 7806, a noncompensable rating  is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2015).  A 10 percent rating  is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating n is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum,  60 percent rating  is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

As noted above, the VA examiner in her 2016 examination report noted the Veteran's use of topical medication for treatment of his dermatitis/eczema, indicating constant or near-constant use of hydrocortisone in the previous 12 months.  In this regard, the Board notes that historically, VA had taken the position that medications that are applied topically, including topical corticosteroids or immunosuppressives, were not considered systemic therapy for VA purposes. 

Recently, however, the United States Court of Appeals for Veterans Claims (Court) held that that "systemic therapy" as used in DC 7806 includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  VA's Office of General Counsel has appealed Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Notably, however, the stay does not apply to cases such as this one that is currently in AOD status.  As such, the holding of Johnson supra, is binding on the current case.  .

The Board has considered whether a higher rating can be assigned in accordance with the holding Johnson, supra, but finds reason to question the examiner's notation of constant or near-constant use of hydrocortisone in the previous 12 months.  Indeed, the Veteran himself reported flare-ups of his rash every other month or twice a month during the summer months.  Notably, he did not indicate the duration of his flare-ups.  Thus, it is not clear to the Board, based upon the Veteran's own report, how the examiner arrived at the conclusion that the Veteran's eczema required constant or near-constant use of hydrocortisone.  

The Board also notes that the regulation indicates "required" use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, DC 7806 (2015).  Notably, the Veteran's VA treatment records show only that he was prescribed Lamisil for treatment of his skin condition.  Although the Veteran reported that topical medications other than hydrocortisone were not effective, his VA treatment records do suggest a betterment of symptoms with use of Lamisil.  Further, although the Veteran was prescribed both oral Lamisil, which is suggested to be "systemic therapy" (see Warren v. McDonald, 28 Vet. App. 194 (2016)), it is not clear whether the use of oral Lamisil is like or similar to a corticosteroid or other immunosuppressive drug to warrant a higher disability rating, to the extent that the duration of the Veteran's use of such could warrant a higher rating.  

Accordingly, the Board finds that before it can fully adjudicate the Veteran's claim for increase for service , further medical examination and opinion is necessary.  The remand of this matter will also allow for consideration of the Mayo Clinic extract referenced in the October 2015 brief from the Veteran's representative in support of the notion that a separate rating should be assigned for the Veteran's lipomas.  In this regard, the Board points out that although the Veteran's disability is being evaluated under DC 7806, DC 7819 applies specifically to benign skin neoplasms, of which lipomas are, and provides that benign skin neoplasms should be rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  See 38 C.F.R. § 4.118.

The Veteran is hereby notified that failure to report any scheduled examination(s), without good cause, may result in the denial of a claim(s).  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging  to obtain further medical information in connection with these claims,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through November 2015.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated the Hines, Illinois, VA medical center, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since November 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain from the Columbia VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain medical etiology opinions in connection with the claims for  service connection for GERD, a respiratory disorder, and hypertension-preferably, by a VA physician who has not previously examined the Veteran or provided an opinion in connection with any of these claims.    Arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the requested opinions.

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician.

For each GERD, hypertension, and allergic rhinitis (or any other respiratory disorder identified in the record), the physician  should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service; (b) for hypertension, was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related to service, to particularly include  alleged in-service asbestos exposure and/or presumed herbicide exposure therein (addressing both).  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence. Specifically with respect to hypertension, the physician should comment on the significance, if any, of the blood pressure recording of 138/88 at service entrance.  

The examiner must also consider and discuss all lay assertions, to include argument advanced by the Veteran and on his behalf that he has experienced continuity of symptoms since service.  In this regard, the examiner is  advised that the Veteran and his wife are each competent to report his symptoms experienced and observed, respectively, and that such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state ,and explain why.

Notably, the absence of documented evidence of complaints or treatment for a particular disability in service should not serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by an appropriate clinician.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report)and all clinical findings should be expressed in detail.

The examiner should render specific clinical findings as  to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided.  

The examiner should specify all symptoms and functional impairment associated with the skin.  In particular, the examiner should state clearly whether the Veteran's lipomas result in any functional impairment due to pain, so as to potentially warrant a separate rating.  In doing so, the clinician should document consideration of the Mayo Clinic extract referenced in the October 2015 brief by the Veteran's representative.  The nature and severity of such symptomatology should be described in detail.

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.  In particular, the examiner must provide an opinion as to whether or not the use of oral Lamisil is like or similar to a corticosteroid or other immunosuppressive drug.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.  Adjudication of the Veteran's increased rating claim should include a specific discussion of whether separate ratings for the Veteran's eczema under DC 7806 and for lipomas under DC 7819, which pertains specifically to benign skin neoplasms, are warranted, as well as whether staged rating for the disability is appropriate.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

